DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Warning
Applicant is advised that should claim 37 be found allowable, claim 38 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 21-52 are rejected under 35 U.S.C. 103 as being unpatentable over Abad et al. (US 2014/0076473) in view of Lopitaux (US 2013/0345336).
Regarding claim 21 and 33-48, Abad et al. teaches a tire comprising a tread, a crown with a crown reinforcement, two sidewalls, two beads and a carcass reinforcement anchored to the two beads and extending from one sidewall to the other, in which the tread comprises at least one thermoplastic elastomer, the said thermoplastic elastomer being a block copolymer comprising at least one elastomer block and at least one thermoplastic block (¶17).  The amount of the thermoplastic elastomer present in the tread is from 65 to 100 phr, preferably from 70 to 100 phr, in particular from 75 to 100 phr, and even more preferably from 95 to 100 phr (¶79) (it is present in the elastomeric matrix in a predominate amount by weight).  The elastomer block can be an unsaturated elastomer block (¶36).  The composition of the tread may comprise a crosslinking system known to a person skilled in the art (¶106).
Abad et al. does not teach that the crosslinking system is based on sulfur or a sulfur donor and on at least one vulcanization accelerator.  However, Lopitaux teaches a tire with a tread comprising a rubber composition (¶23) comprising a diene elastomer, a thermoplastic component, stearic acid, zinc oxide, diphenylguanidine, 2 phr of N-cyclohexyl-2-benzothiazolesulphenamide (CBS) (vulcanization accelerator), and 1.3 phr of sulfur as a crosslinking system (Table 1, Composition No. C.2).  A weight ratio between the content of sulfur and the content of the vulcanization accelerator is 0.65 (calculated by Examiner; 1.3/2.0).  Abad et al. and Lopitaux are analogous art because they are from the same field of endeavor, 
	Regarding claims 22 and 23, Abad et al. teaches that the glass transition temperature of the thermoplastic elastomer is less than or equal to 25° C, preferably less than or equal to 10° C (¶23).
	Regarding claims 24-26, Abad et al. teaches that the number average molecular weight of the thermoplastic elastomer is between 30,000 and 500,000 g/mol, preferably between 40,000 and 400,000 g/mol, and most preferably between 50,000 to 300,000 g/mol (¶20).
	Regarding claims 27-32, Abad et al. teaches that the thermoplastic elastomer is selected from the group consisting of styrene/butadiene/styrene (SBS), styrene/isoprene/styrene (SIS), styrene/butadiene/isoprene/styrene (SBIS), or styrene/butadiene/butylene/styrene (SBBS) (¶73-74).
	Regarding claims 49-51, Abad et al. teaches that the rubber composition can comprise a plasticizing agent, such as a plasticizing oil or a plasticizing resin, and more specifically, paraffinic oil (¶100, 102).
Regarding claim 52, Abad et al. teaches that the tread for the tire is prepared in the conventional way by mixing the components in an extruder followed by the use of a die which makes the tread (extruding the tread).  The tread is patterned in the mold for curing the tire, which means the tread is placed on the tire and then the tire is cured (¶109).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767